KELLY, Judge.
Ralph Story appeals from his judgment and sentence for possession of cocaine. He raises eight issues on appeal. We find merit only in his contention that the trial court erred in imposing special conditions of probation without orally pronouncing them. His judgment and sentence are otherwise affirmed.
The portions of conditions 13 and 14 requiring Story to pay for alcohol and drug testing must be stricken. See Boyd v. State, 688 So.2d 959 (Fla. 2d DCA 1997) (striking special conditions of probation requiring the defendant to pay for drug and alcohol testing, evaluation, and treatment, because they were not orally announced at sentencing). Condition 15, which prohibits Story from consuming alcoholic beverages or visiting businesses where the main source of income is the sale of alcoholic beverages, must be also stricken. See Murphy v. State, 704 So.2d 1116 (Fla. 2d DCA 1998) (holding that special condition of probation prohibiting use and possession of alcohol and frequenting places where alcohol is the main source of business must be orally pronounced at sentencing). The special conditions cannot be reimposed. See Justice v. State, 674 So.2d 123, 126 (Fla.1996) (prohibiting imposition of stricken special conditions on resentenc-ing).
Affirmed as modified.
SILBERMAN and COVINGTON, JJ., Concur.